 1 Kevin Hughey, SBN 197323
   Noah Phillips, SBN 191991
 2 Galen M. Gentry, SBN 308873
   HUGHEY PHILLIPS, LLP
 3 520 9th Street, Suite 230
   Sacramento, California 95814
 4 Telephone: 916.758.2100
   Facsimile: 916.758.2200
 5 E-Mail: khughey@hugheyphillipsllp.com
           nphillips@hugheyphillipsllp.com
 6         ggentry@hugheyphillipsllp.com

 7 Attorneys for Plaintiffs

 8
   Jihee Ahn (SBN 292659)
 9 jihee@harrisbricken.com
   Jesse Mondry (admitted pro hac vice)
10 jesse@harrisbricken.com
   HARRIS BRICKEN MCVAY SLIWOSKI LLP
11 555 West 5th Street, Suite 3110
   Los Angeles, CA 90013
12 Telephone: (415) 200-0648

13 Attorneys for Defendant

14 MOJAVE JANE BRANDS, INC.
   (f/k/a HIGH HAMPTON HOLDINGS CORP.)
15

16                              UNITED STATES DISTRICT COURT
17                            EASTERN DISTRICT OF CALIFORNIA
18                                    SACRAMENTO DIVISION
19

20 WESLEY MIYAKE, an individual, and LIRA                 Case No.: 2:19-cv-01043-WBS-AC
   HAN, an individual,
21                                                        [Honorable William B. Shubb]
                Plaintiffs,
22                                                        NINTH STIPULATION TO EXTEND TIME
23        v.                                              FOR DEFENDANT TO RESPOND TO
                                                          COMPLAINT [L.R. 143, 144]; ORDER
24 HIGH HAMPTON HOLDINGS CORP., a
   British Columbia company,
25                                                        Action Filed: June 6, 2019
                Defendant.
26
27

28
                                                    1
       NINTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2         Pursuant to Eastern District of California Local Rules 143 and 144, Plaintiffs WESLEY
 3 MIYAKE and LIRA HAN (collectively, “Plaintiffs”) and Defendant MOJAVE JANE BRANDS, INC.,

 4 formerly

 5 known as High Hampton Holdings Corp. (“Defendant,” and together with Plaintiffs, the “Parties”), by

 6 and through their respective counsel of record, hereby stipulate as follows:

 7         WHEREAS, Plaintiffs filed their Complaint in the above-captioned action on June 6, 2019;
 8         WHEREAS, Plaintiffs served the Summons and Complaint upon Defendant on July 2, 2019;
 9         WHEREAS, Defendant initially had up to and including September 3, 2019 to move, plead, or
10 otherwise respond to the Complaint;

11         WHEREAS, the Parties filed the first stipulation to extend time for Defendant to respond to the
12 Complaint on August 26, 2019;

13         WHEREAS, the Parties filed the second stipulation to extend time for Defendant to respond to
14 the Complaint on September 11, 2019;

15         WHEREAS, the Parties filed the third stipulation to extend time for Defendant to respond to the
16 Complaint on September 30, 2019;

17         WHEREAS, the Parties filed the fourth stipulation to extend time for Defendant to respond to
18 the Complaint on October 25, 2019;

19         WHEREAS, the Parties filed the fifth stipulation to extend time for Defendant to respond to the
20 Complaint on November 22, 2019;

21         WHEREAS, the Parties filed the sixth stipulation to extend time for Defendant to respond to the
22 Complaint on December 20, 2019;

23         WHEREAS, the Parties filed the seventh stipulation to extend time for Defendant to respond to
24 the Complaint on January 29, 2020;

25         WHEREAS, the Parties filed the eighth stipulation to extend time for Defendant to respond to
26 the Complaint on February 27, 2020;
27         WHEREAS, Defendant has up to and including March 31, 2020 to move, plead, or otherwise
28 respond to the Complaint;
                                                     2
        NINTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1           WHEREAS, the Parties are in their final stages of finalizing their settlement agreement;
 2           WHEREAS, in light of ongoing settlement negotiations, the Parties have agreed pursuant to
 3 Local Rules 143 and 144, to respectfully request this Court’s approval of a ninth extension of time, so

 4 that Defendant shall now have up to and including June 1, 2020 to move, plead, or otherwise respond to

 5 the Complaint; and

 6           WHEREAS, the Parties also request that the Court vacate the Scheduling Conference currently
 7 scheduled for May 26, 2020 and the corresponding deadline to file the amended joint status report.

 8           NOW, THEREFORE, IT IS HEREBY STIPULATED AND RESPECTFULLY REQUESTED
 9 that this Court enter an Order that the time within which Defendant shall respond to the Complaint is

10 extended from March 31, 2020 to June 1, 2020, and that the Court vacate the Scheduling Conference

11 currently scheduled for May 26, 2020 and the corresponding deadline to file their amended joint status

12 report.

13           IT IS SO STIPULATED.
14

15 Dated: March 30, 2020                            HUGHEY PHILLIPS, LLP
16
                                                    ______/s/_ Galen M. Gentry__________
17                                                  Kevin Hughey
                                                    Noah Phillips
18                                                  Galen M. Gentry
                                                    Attorneys for Plaintiffs
19

20 Dated: March 30, 2020                            HARRIS BRICKEN MCVAY SLIWOSKI LLP
21
                                                    ____/s/ Jesse Mondry
22                                                  Jihee Ahn
                                                    Jesse Mondry
23                                                  Attorneys for Defendant
24

25

26
27

28
                                                     3
        NINTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1

 2                                                     ORDER
 3         Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the time within which
 4 Defendant MOJAVE JANE BRANDS, INC., formerly known as High Hampton Holdings Corp., shall

 5 respond to the Complaint is extended from March 31, 2020 to June 1, 2020, and that the Scheduling

 6 Conference currently scheduled for May 26, 2020 is continued to August 31, 2020 at 1:30 p.m. A joint

 7 status report shall be filed no later than August 17, 2020.

 8         Dated: March 30, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     4
        NINTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
